EXHIBIT 10.1

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made as of February 26,
2010 (this "Agreement”), by and between Castle Brands Inc., a Florida
corporation, its subsidiaries and affiliates (the “Company”), and Mark Andrews
(the “Chairman”), an individual residing at [address];

In consideration of the mutual covenants set forth in this Agreement, the
parties hereto agree, effective as of February 26, 2010, as follows:

AGREEMENT:

1. Employment. Subject to the terms of this Agreement, the Company agrees to
continue to employ Chairman, and Chairman agrees to accept such continued
employment, as the non-executive Chairman of the Board of Directors of Castle
Brands Inc. As such, Chairman will have responsibility for such job-related
duties as shall be mutually agreed to from time to time by the Chairman on the
one hand and the President and the Board of Directors of the Company on the
other.

2. Performance of Services. Chairman shall devote such business time, attention,
skill and efforts to the performance of his duties under this Agreement as shall
reasonably be necessary to carry out his duties hereunder, but shall be free to
engage in such other business or occupation during the period of his employment
as he may choose; provided, however, that no such activity conflicts with the
interests of the Company or interferes with the proper and efficient performance
of his duties for the Company. Notwithstanding the foregoing, nothing herein
shall preclude Chairman from (i) serving as a member of the board of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
or employee of for-profit companies (other than competitors of the Company) or
charitable organizations, (ii) engaging in charitable activities and community
affairs and (iii) managing personal and/or family investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by Chairman so as not to materially interfere or
conflict, individually, or in the aggregate, with the performance of his duties
and responsibilities hereunder.

3. Term. Chairman will be employed for a term commencing on the date hereof and
ending on May 1, 2012 (the “Term”), unless his employment is terminated prior to
the expiration of the Term pursuant to Section 6 hereof.

4. Compensation. During the Term of this Agreement the Company agrees to pay to
Chairman:

(a) Salary. A salary (the “Base Salary”) at the rate of $100,000 per year,
payable in accordance with the Company’s standard payroll practices as in effect
from time to time. Such Base Salary may be increased (but not decreased) on the
basis of periodic reviews, in the sole discretion of the Compensation Committee
of the Board of Directors of the Company.

(b) Stock Option Grants. Chairman shall be eligible to receive such options to
purchase Common Stock of the Company as may be granted from time to time by the
Compensation Committee of the Board of Directors of the Company.

(c) Incentive Bonus. The Chairman shall be eligible to receive an incentive
bonus, to be determined in the sole discretion of the Compensation Committee of
the Board of Directors of the Company.

(d) Other Benefits. Chairman will be entitled to participate, to the extent he
is eligible under the terms and conditions thereof, in all profit-sharing,
hospitalization, insurance, medical, disability, or other fringe benefit plans
generally available to other employees of the Company.

(e) Compliance with Company Policies. The Chairman shall substantially comply
with all Company practices, policies and procedures of which he shall have
notice (including the Company’s expense policies) as in effect from time to
time.

5. Expenses. The Company will reimburse Chairman for all expenses reasonably
incurred by him in connection with the performance of his duties hereunder and
the business of the Company and affiliates, upon the submission to the Company
of appropriate invoices therefor in accordance with the Company’s policies and
procedures as in effect from time to time for Company employees.

6. Termination.

(a) Termination by the Company. The Company may terminate the employment of
Chairman hereunder at any time. Notice of any such termination must be in
writing and will be effective thirty (30) days following receipt by Chairman. In
the event that the employment of Chairman is terminated pursuant to this clause
(a), the Company will pay to Chairman the amount of all accrued but unpaid Base
Salary to the date of such termination, in accordance with the standard payroll
practices of the Company as in effect from time to time.

(b) Termination by Chairman. Chairman may terminate his employment hereunder at
any time. Notice of any such termination must be in writing and will be
effective thirty (30) days after receipt by the Company. In the event that
Chairman terminates employment pursuant to this clause (b), the Company will pay
to Chairman the amount of all accrued but unpaid Base Salary to the date of such
termination.

(c) Termination Upon Death. This Agreement will terminate automatically on the
death of Chairman. In the event that the employment of Chairman is terminated
pursuant to this clause (c), the Company will pay to the representative of
Chairman the amount of all accrued but unpaid Base Salary to the date of such
termination.

7. Confidentiality.

(a) Chairman will not, at any time following the date of this Agreement, and
regardless of whether Chairman continues to be employed by the Company, and if
Chairman’s employment has been terminated, regardless of the manner, reason,
time or cause thereof, directly or indirectly reveal, report, publish, disclose,
transfer or furnish to any person not entitled to receive the same, any material
Proprietary Information (as hereinafter defined). The term “Proprietary
Information” means any material information which at the time or times concerns
or relates to any aspect of any business that the Company or its subsidiaries
are involved in or actively contemplating (the “Business”) and which is
confidential and proprietary to the Business. Proprietary Information includes
items, materials and information concerning the following: marketing plans or
strategies; budgets; designs; intellectual property and trade secrets; and
product plans. Notwithstanding the foregoing, “Proprietary Information” does not
include any information to the extent it becomes generally known to persons
engaged in businesses similar to the Business through no fault of Chairman or
any information which Chairman is required to disclose as a result of a subpoena
or other legal process.

(b) Upon termination of Chairman’s employment with the Company, Chairman (or his
personal representative) must deliver to the Company whatever property described
in this Section 7, which is in his possession or control, as the Company may
request.

8. Representations and Warranties. Chairman represents and warrants to the
Company that he is not a party to any prior employment agreement or other
agreement which restricts, interferes with or impairs, or which might be claimed
to restrict, interfere with or impair, in any way, Chairman’s use of any
information or Chairman’s execution or performance of this Agreement.

9. Discoveries and Improvements. Chairman acknowledges and agrees that all
inventions, discoveries, and improvements, whether patentable or unpatentable,
made, devised, or discovered by Chairman, whether by himself, or jointly with
others, from the date hereof until the expiration of the Term hereof, reasonably
deemed to be directly related to the Business, will be promptly disclosed in
writing to the President (or such other officer as the President may designate)
of the Company and will be the sole and exclusive property of the Company.
Chairman agrees to execute any assignments to the Company or its nominee of his
entire right, title, and interest in and to any such inventions, discoveries,
and improvements and to execute any other instruments and documents requisite or
desirable in applying for and obtaining patents, copyrights or trademarks at the
cost of the Company, with respect thereto in the United States and in all
foreign countries, that may be requested by the Company. Chairman further
agrees, whether or not in the employ of the Company, to cooperate to the extent
and in the manner requested by the Company in the prosecution or defense of any
patent, trademark or copyright claims or any litigation or other proceeding
involving any inventions, trade secrets, processes, discoveries, or improvements
covered by this Agreement, but all expenses thereof will be paid by the Company.

10. Restrictive Covenants.

(a) Chairman acknowledges and agrees that his position with the Business places
him in a position of confidence and trust with respect to Proprietary
Information. Chairman consequently agrees that it is reasonable and necessary
for the protection of the goodwill of the Business that Chairman make the
covenants contained herein. Accordingly, Chairman agrees that during the Term of
this Agreement and for a period of twelve (12) months after the date of
termination of Chairman’s employment hereunder for any reason Chairman will not,
without the prior written consent of the Company, (i) employ, solicit or
encourage to leave the employ of the Company, or to become employed by any
person other than the Company, any employee of the Company, or (ii) persuade or
attempt to persuade any customer of the Company as of the date of the
termination of Chairman’s employment, to cease doing business with, or to reduce
the amount of business it does with, the Company or solicit the business of any
of the Company’s customers as of the date of the termination of Chairman’s
employment hereunder with respect to any product or service which competes with
the products and services of the Company as of the date of termination of
Chairman’s employment. As used in this Section 10, the term Company includes the
Company and its subsidiaries.

(b) Chairman has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under
Sections 10 and 11 of this Agreement and hereby acknowledges and agrees that the
same are reasonable in time and territory, are designed to avoid competition
which otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of Chairman, would not operate as a bar to Chairman’s sole means
of support, are required to protect the legitimate interests of the Company and
do not confer a benefit upon the Company disproportionate to the benefit
otherwise afforded him by this Agreement.

11. Certain Remedies. The parties hereto acknowledge that in the event of a
breach or a threatened breach by Chairman of any of his obligations under
Sections 7, 9 or 10 of this Agreement the Company will not have an adequate
remedy at law. Accordingly, in the event of any such breach or threatened breach
by Chairman, the Company will be entitled to such equitable and injunctive
relief as may be available to restrain Chairman and any business, firm,
partnership, individual, corporation or entity participating in such breach or
threatened breach from the violation of the provisions hereof, and nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity for such breach or threatened breach,
including the recovery of damages.

12. Notices. All notices hereunder must be in writing and addressed to the
Secretary of the Company at 122 East 42nd Street, Suite 4700, New York, NY 10168
and to Chairman at the address listed above. Each such address for notice may be
changed by notice of such change given to the other party hereto. All such
notices will be effective upon receipt.

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements, whether written or oral, of the parties
hereto or affiliate relating to the subject matter hereof. No amendment, waiver
or modification hereof will be valid or binding unless made in writing and
signed by the parties hereto (in the case of an amendment or modification) or by
the party against whom enforcement is sought (in the case of a waiver).

14. Governing Law; Arbitration. This Agreement will be governed, interpreted and
construed according to the internal laws of the State of New York without regard
to conflict of laws principles. Any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, must be promptly settled by
arbitration by a panel of three arbitrators in New York, New York, in accordance
with the Commercial Rules then obtaining of the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof It is expressly understood that the arbitrator will
have the authority to grant legal and equitable relief, including both temporary
restraints and preliminary injunctive relief to the same extent as could a court
of competent jurisdiction, and that the arbitrator is empowered to order either
side to fully cooperate in promptly resolving any controversies or claims under
this Agreement. Notwithstanding the foregoing, in the event of a breach or
threatened breach by Chairman of any provision of Section 7, 9 or 10 of this
Agreement, the Company will be entitled to seek an injunction from any court of
competent jurisdiction and Chairman hereby submits to the personal jurisdiction
of any such court.

15. Severability. Should any part of this Agreement be held or declared to be
void or illegal for any reason by an arbitrator or court of competent
jurisdiction, such provision will be ineffective, but all other parts of this
Agreement which can be effected without such illegal part will nevertheless
remain in full force and effect.

16. Headings. The Section headings contained in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.

17. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Chairman will be subject to withholding
of such amounts relating to taxes as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which will
collectively constitute a single original.

19. No Reliance; Opportunity to Consult with Counsel. The parties hereto each
represent to the other that in executing this Agreement each does not rely upon,
and has not relied upon, any representation or statement not set forth herein
with regard to the subject matter, basis or effect of this Agreement or
otherwise. Chairman acknowledges that he has had an opportunity to consult with
an attorney of his choice prior to executing this Agreement.

20. No Assignment. Neither this Agreement nor the right to receive any payments
hereunder may be assigned by Chairman except as provided for herein. This
Agreement will be binding upon Chairman, his heirs, executors and administrators
and upon the Company, its successors and assigns.

21. Entire Agreement. This Agreement, together with any agreements executed by
the Company and Chairman in respect of awards under any equity, benefit or
welfare plan, constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Chairman. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement,
including, without limitation, that certain Second Amended and Restated
Employment Agreement, dated as of November 13, 2007, as previously amended, by
and between the Company and Chairman.

22. Survival. The provisions of Sections 6, 7, 9, 10, 11, 14, 15, 17, 20, 21 and
this Section will survive the termination or expiration of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

     
Castle Brands Inc.
  Chairman
By:/s/ Richard J. Lampen
  By:/s/ Mark Andrews
 
   
Name: Richard J. Lampen
Title: President and Chief Executive Officer
  Name: Mark Andrews



